Citation Nr: 1740851	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-36 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Anderson, Counsel


INTRODUCTION

The Veteran had active military service from May 1965 to January 1968.

This appeals comes to the Board of Veterans' Appeals (Board) from a December 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran testified at Board hearing in October 2016.  A transcript is of record.  


FINDINGS OF FACT

1.  Medical opinions from Dr. F.G., dated October 2016, and L.L., FNP, dated December 2014, establish that the Veteran's current back disability, diagnosed as degenerative arthritis of the lumbar spine, is related to his military service.  


CONCLUSION OF LAW

The criteria for service connection for a back disability, diagnosed as degenerative arthritis of the lumbar spine, are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).









	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a back disability, diagnosed as degenerative arthritis of the lumbar spine, is granted.  



____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


